      Case 1:19-cv-10907-JGK Document 25 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
REUBEN AVENT,

                         Plaintiff,
                                                19cv10907 (JGK)
          - against -
                                                ORDER
PROGRESSIVE CASUALTY INSURANCE
COMPANY,

                       Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff’s time to respond to the outstanding motions

is extended to May 29, 2020. If there is a response, the

defendants may reply by June 8, 2020. If there is no response,

the Court will decide the motions on the papers already

submitted, in which event the plaintiff’s complaint may be

dismissed and the plaintiff will have no trial. Chambers will

mail a copy of this order to the pro se plaintiff.

SO ORDERED.
Dated:    New York, New York
          May 15, 2020            __     /s/ John G. Koeltl      __
                                              John G. Koeltl
                                       United States District Judge
